 In the Matterof SIDNEYMYERS,INC., EMPLOYERandINTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OFAMERICA, LOCAL 968, AFL, PETITIONERCase No. 39-RC-228.-Decided November 16, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles Y. Latimer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all truck drivers, theirhelpers, order fillers, such handlers as are prilnarily engaged in load-ing and unloading merchandise,' and two motor operators, butexcluding packers, craters, wrappers, persons employed in salvage,employees in .the coffee department, employees in the luncheon de-partment, clerical employees, shipping and receiving clerks, grocerycheckers, guards, watchmen, professional employees, and supervisorsas defined in the Act. In the alternative, the Petitioner asks for a unitof truck drivers and their helpers and persons engaged in loadingand unloading trucks, excluding other employees of the Company.The Employer contends that the appropriate unit should includeall its employees, except for clerical employees, watchmen, profes-1Handlers not primarily engaged in loading and unloading merchandise,excluded byimplication,are discussedinfra.92 NLRB No. 33.112 SIDNEY MYERS, INC..113sional employees, and supervisors as defined in the Act. In the alterna-tive, the Employer maintains that the only appropriate unit wouldbe one composed of the truck drivers and their helpers.The record discloses that on June 13, 1947, the Board issued a De-cision .and Direction of Election 2 for all warehouse, packing service,and clean-up employees of the Employer, including shipping and re-ceiving clerks and truck drivers and their helpers, but excluding alloffice clerical and supervisory employees.The only union involvedtherein lost the election.Since that time, there has been no sub-stantialstantial change in the operations of the Company or in the duties ofthe various classifications of employees.The Petitioner as notedabove, would exclude from the unit sought various groups includedby the Board in its 1947 determination of the unit.Shipping and Receiving ClerksWhether. or not shipping and receiving clerks act chiefly in a super-visory capacity was the subject,of dispute in the 1947 hearings. Itis now contended by the Petitioner that these employees should beconsidered office clerical workers and excluded from the unit.Theirjob is primarily to check merchandise against invoices.Occasionallythis requires the physical handling of the merchandise, and some clerkswill use a towmotor at times to set aside pallets of goods if the regulartowmotor operator is off duty.No good cause has been shown to dis-tinguish them from the other warehousemen.As the shipping andreceiving employees are more in the nature of plant clericals, we seeno basis for excluding them from a unit of warehouse employees .3Packers,Wrappers, Craters, and HandlersOrder fillers, handlers, wrappers, craters, and packers, are desig-nated by the Employer as general warehousemen.Their skills arenot substantially different from others having the same designation.Handlers often perform duties of order fillers, whom the Petitionerwishes to include.Some handlers are assigned as wrappers andpackers, while others store merchandise and perform janitorial duties.A small number of handlers are regularly occupied in loading trailertrucks and a few others unloading box cars. In view of the unspecial-ized nature of their work, handlers are often shifted from departmentto department within the warehouse or from duty to duty during thecourse of the day.Under the circumstances, we can find no warrant2Sidney Myers, Inc.,74 NLRB 1.12.sAllen-Bradley Company,90 NLRB No.51;GastoniaWeaving Company,91NLRB899.929979-51-vol. 929 114.DECISIONS OF NATIONALLABOR RELATIONS BOARDhandlers performing functionssimilar. to those of other employeeswithin such unit 4In. view of -the integrated character of the Employer's operations,the lack of distinguishing skills on the part of the various groupstogether with their frequent interchange and common supervision, webelieve that a unit including certain warehouse classifications butexcludingothers not clearly distinguishable therefrom,bis inappro-priate.6On the other hand, as the record discloses no history of -collectivebargaining and it appears that truck drivers and their helpers arenot interchanged with other employees, we believe, in substantialagreement with the Petitioner's alternative unit request and in ac-cordance with precedent, that truck 7 drivers may constitute an ap-propriate unit,We find that truck drivers and their helpers employed by the Em-ployer, excluding supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.-[Text of Direction of Election omitted from publication in thisvolume.]4Eisner Grocery Co., 72 NLRB 721.BBecause the Petitioner has included a group of'employees with duties similar to thoseemployees whom it wishes to exclude, it is not necessary to consider whether coffee depart-ment employees,lunchroom employees,or salvage employees,all of whom the Petitionerwould exclude,perform duties distinguishable from those of the general warehousemen.s Although the record indicates that the larger unit proposed by the Employer could beappropriate,-we shill not direct an election in such unit.To do so would require a majormodification of the Petitioner's requested unit,unsupported by a sufficient showing ofinterest on the part of the Petitioner.Cf.Electric Boat Company,80 NLRB 16;Inter-national harvester Co.,77 NLRB 520.White-Washburne Co., Inc.,91 NLRB 97.